ORDER
PER CURIAM.
Kavin D. Horton appeals from the circuit court’s order denying, without an evi-dentiary hearing, his Rule 24.035 post-conviction relief motion seeking to vacate, set aside or correct the judgment convicting him of eleven counts of burglary in the first degree, § 569.160; ten counts of forcible rape, § 566.030; seven counts of armed criminal action, § 571.015; seven counts of forcible sodomy, § 566.060; and two counts of assault in the first degree, § 565.050. As a result of his 37 convictions, the appellant was sentenced to consecutive prison terms of life on each of eighteen counts and ten years on each of nineteen counts.
Affirmed. Rule 84.16(b).